Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	In light of the remarks of the applicant’s representative in the response of March 19, 2020, the Examiner has withdrawn the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ).  While the minimal description in the specification as originally filed made it difficult to understand how the sliding elements pivot and release packages, the clarifying remarks of the above response are persuasive in that that the drawings showing the differing positions of the sliding elements on the forward and return runs along the track provide a minimally enabling disclosure of the pivoting of the sliding elements which is used to release packages. Additionally, while Walter (US 2016/0244271) shows a flexible distribution device with a conveyor belt and a distributing device that runs obliquely to the conveyor belt and that has a plurality of independently driven sliding elements with two contact surfaces as required by the independent claims, only portions of the sliding devices are pivotally mounted relative to the distributing device rather than the entire sliding element being pivotable in that fashion as required by the independent claims.  As this pivoting is now understood and enabled, the sliding elements of Walter do not function in substantially the same wat to achieve the same result as the sliding elements of the present invention as was previously asserted by the Examiner.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.